DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

In the Amendment dated 22 Sept 2021, the following has occurred: 
Claims 1 and 9 have been amended. 
Claims 1-12 are pending. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In Claim 9, change line 32 from “second medication not being associated with any matching sequences;” to: - - second medication not being associated with any matching sequences. - - 

Allowable Subject Matter

Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding the 112(a) rejection of Claims 1-12, the rejections are withdrawn in view of Applicant’s amendments to Claims 1 and 9.  
Regarding the 112(b) rejection of Claims 1-12, the rejections are withdrawn in view of Applicant’s amendments to Claims 1 and 9.  
Regarding the 101 rejection of Claims 1-12, the rejections are withdrawn in view of Applicant’s arguments and amendments to Claims 1 and 9 pertaining to the particular methods of displaying information.  Applicant’s arguments have been reconsidered and have been found to be persuasive. Applicant cites to para. [0027] of specification which describes shortcomings of conventional data analysis tools. Examiner further notes that para. [0028] discloses the improvements of the claimed invention over conventional data analysis tools which integrates any judicial exceptions into a practical application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626